Case 19-40279-btf7   Doc 1   Filed 02/06/19 Entered 02/06/19 13:23:15   Desc
                             Petition Page 1 of 30
Case 19-40279-btf7   Doc 1   Filed 02/06/19 Entered 02/06/19 13:23:15   Desc
                             Petition Page 2 of 30
Case 19-40279-btf7   Doc 1   Filed 02/06/19 Entered 02/06/19 13:23:15   Desc
                             Petition Page 3 of 30
Case 19-40279-btf7   Doc 1   Filed 02/06/19 Entered 02/06/19 13:23:15   Desc
                             Petition Page 4 of 30
Case 19-40279-btf7   Doc 1   Filed 02/06/19 Entered 02/06/19 13:23:15   Desc
                             Petition Page 5 of 30
Case 19-40279-btf7   Doc 1   Filed 02/06/19 Entered 02/06/19 13:23:15   Desc
                             Petition Page 6 of 30
Case 19-40279-btf7   Doc 1   Filed 02/06/19 Entered 02/06/19 13:23:15   Desc
                             Petition Page 7 of 30
Case 19-40279-btf7   Doc 1   Filed 02/06/19 Entered 02/06/19 13:23:15   Desc
                             Petition Page 8 of 30
Case 19-40279-btf7   Doc 1   Filed 02/06/19 Entered 02/06/19 13:23:15   Desc
                             Petition Page 9 of 30
Case 19-40279-btf7   Doc 1    Filed 02/06/19 Entered 02/06/19 13:23:15   Desc
                             Petition Page 10 of 30
Case 19-40279-btf7   Doc 1    Filed 02/06/19 Entered 02/06/19 13:23:15   Desc
                             Petition Page 11 of 30
Case 19-40279-btf7   Doc 1    Filed 02/06/19 Entered 02/06/19 13:23:15   Desc
                             Petition Page 12 of 30
Case 19-40279-btf7   Doc 1    Filed 02/06/19 Entered 02/06/19 13:23:15   Desc
                             Petition Page 13 of 30
Case 19-40279-btf7   Doc 1    Filed 02/06/19 Entered 02/06/19 13:23:15   Desc
                             Petition Page 14 of 30
Case 19-40279-btf7   Doc 1    Filed 02/06/19 Entered 02/06/19 13:23:15   Desc
                             Petition Page 15 of 30
Case 19-40279-btf7   Doc 1    Filed 02/06/19 Entered 02/06/19 13:23:15   Desc
                             Petition Page 16 of 30
Case 19-40279-btf7   Doc 1    Filed 02/06/19 Entered 02/06/19 13:23:15   Desc
                             Petition Page 17 of 30
Case 19-40279-btf7   Doc 1    Filed 02/06/19 Entered 02/06/19 13:23:15   Desc
                             Petition Page 18 of 30
Case 19-40279-btf7   Doc 1    Filed 02/06/19 Entered 02/06/19 13:23:15   Desc
                             Petition Page 19 of 30
Case 19-40279-btf7   Doc 1    Filed 02/06/19 Entered 02/06/19 13:23:15   Desc
                             Petition Page 20 of 30
Case 19-40279-btf7   Doc 1    Filed 02/06/19 Entered 02/06/19 13:23:15   Desc
                             Petition Page 21 of 30
Case 19-40279-btf7   Doc 1    Filed 02/06/19 Entered 02/06/19 13:23:15   Desc
                             Petition Page 22 of 30
Case 19-40279-btf7   Doc 1    Filed 02/06/19 Entered 02/06/19 13:23:15   Desc
                             Petition Page 23 of 30
Case 19-40279-btf7   Doc 1    Filed 02/06/19 Entered 02/06/19 13:23:15   Desc
                             Petition Page 24 of 30
Case 19-40279-btf7   Doc 1    Filed 02/06/19 Entered 02/06/19 13:23:15   Desc
                             Petition Page 25 of 30
Case 19-40279-btf7   Doc 1    Filed 02/06/19 Entered 02/06/19 13:23:15   Desc
                             Petition Page 26 of 30
Case 19-40279-btf7   Doc 1    Filed 02/06/19 Entered 02/06/19 13:23:15   Desc
                             Petition Page 27 of 30
Case 19-40279-btf7   Doc 1    Filed 02/06/19 Entered 02/06/19 13:23:15   Desc
                             Petition Page 28 of 30
Case 19-40279-btf7   Doc 1    Filed 02/06/19 Entered 02/06/19 13:23:15   Desc
                             Petition Page 29 of 30
Case 19-40279-btf7   Doc 1    Filed 02/06/19 Entered 02/06/19 13:23:15   Desc
                             Petition Page 30 of 30
